          Case 1:08-cv-01034-AT Document 682 Filed 01/16/19 Page 1 of 2




                                             January 16, 2018


VIA ECF
Hon. Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                             Re: Floyd v. City of New York, 08 Civ. 1034
                                                 Davis v. City of New York, 10 Civ. 699
                                                 Ligon v. City of New York, 12 Civ. 2274

Dear Judge Torres:

        On behalf of Plaintiffs in the above-entitled actions, we write to request that Floyd,
Davis, and Ligon Plaintiffs be given until next Tuesday, January 22, 2019, to notify the Court
and Independent Monitor whether we intend to file a response to Defendant City of New York’s
proposal to implement the Court-appointed Facilitator’s Joint Remedial Process Reform
Recommendation # 1. Floyd Dkt # 681, Davis Dkt #444. The Court’s November 21, 2018 Order
specified that Plaintiffs, who did not see or have any input into the development of the City’s
proposal prior to its submission to the Court, would have the opportunity to comment on the
proposal once it was filed with the Court. See Floyd Dkt # 666. Plaintiffs received the City’s
proposal on Monday afternoon, January 14, and the three Plaintiff teams are currently in the
process of reviewing and digesting the proposal and plan to speak to each other later this week to
determine whether we will need to file a response. We have informed the Independent Monitor
of our request for a January 22 deadline to notify him whether we will file a response, and he has
indicated that he has no objection to our request.

        Plaintiffs further request that we be given until Monday, January 28, 2019, to file a
response to the City’s proposal. This time frame is consistent with the time frame for filing
objections the Monitor’s final recommendations for implementation of Court-ordered reforms set
forth in the Court’s February 3, 2015 Order. See Floyd Dkt # 476.

       Thank you for your time and consideration.

                                                     Respectfully submitted,


                                                     \s\ Darius Charney
                                                     Darius Charney
                                                     CENTER FOR CONSTITUTIONAL
                                                     RIGHTS

                                                     Counsel for Floyd Plaintiffs
  Case 1:08-cv-01034-AT Document 682 Filed 01/16/19 Page 2 of 2



                                              \s\ Jin Hee Lee
                                              Jin Hee Lee
                                              NAACP-LDF

                                              Counsel for Davis Plaintiffs


                                              \s\ Jenn Rolnick Borchetta
                                              Jenn Rolnick Borchetta
                                              THE BRONX DEFENDERS

                                              Counsel for Ligon Plaintiffs




cc:   Peter Zimroth (via ECF)
      Counsel for all Parties (via ECF)




                                          2
